--------------------------------------------------------------------------------

Exhibit 10.2

HEALTHWAYS, INC.
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(EXECUTIVE OFFICERS AND OTHER SENIOR OFFICERS)


This RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), dated GRANT DATE,
is by and between Healthways, Inc., a Delaware corporation (the "Company"), and
PARTICIPANT NAME (the "Grantee"), under the Company's Amended and Restated 2014
Stock Incentive Plan (the "Plan").  Terms not otherwise defined herein shall
have the meanings given to them in the Grantee's employment agreement with the
Company (as may be amended from time to time, the "Employment Agreement"), or in
the absence of an Employment Agreement or if not defined in the Employment
Agreement, then the meanings given to them in the Plan.


Section 1.                          Restricted Stock Unit Award.  The Grantee is
hereby granted NUMBER OF UNITS restricted stock units (the "Restricted Stock
Units").  Each Restricted Stock Unit represents the right to receive one share
of the Company's Common Stock, $.001 par value (the "Stock"), subject to the
terms and conditions of this Agreement and the Plan.


Section 2.                          Vesting of the Award.  Except as otherwise
provided in Section 3 and Section 5 below, the Restricted Stock Units will vest
at such times (the "Vesting Date") and in the percentages set forth below, as
long as the Grantee is serving as an employee of the Company on the Vesting
Date.


Vesting Date
 
Award Percentage of Restricted Stock Units
One Year from Grant Date
Two Years from Grant Date
Three Years from Grant Date
 
 
33%
33%
34%
 

The Company shall issue one share of Stock to the Grantee in settlement of each
vested Restricted Stock Unit (the "Distributed Shares") at the time the
Restricted Stock Unit vests pursuant to any provision of this Agreement. The
Distributed Shares shall be represented by a certificate or by a book-entry.


Section 3.                          Forfeiture on Termination of Employment.


3.1.            Termination by the Company for Cause.  If the Grantee's
employment with the Company is involuntarily terminated for Cause, then all
Restricted Stock Units that have not vested prior to the date of termination of
Grantee's employment will be forfeited and the Grantee shall have no further
rights with respect to such Restricted Stock Units.


 

--------------------------------------------------------------------------------

3.2.            Termination by the Company without Cause or by the Grantee for
Good Reason.  If Grantee's employment with the Company (a) is involuntarily
terminated by the Company for any reason other than termination for Cause, or
(b) is terminated by the Grantee for Good Reason, then, subject to Grantee's
execution of any release of claims provided for in the Employment Agreement, if
applicable, the number of Restricted Stock Units that will vest on the Date of
Termination shall be the excess of (x) the NUMBER OF SHARES multiplied by a
fraction, the numerator of which is the number of full months since the Grant
Date during which Grantee was employed by the Company and the denominator of
which is 36, over (y) the number of Restricted Stock Units that have previously
vested in accordance with Section 2, and the Company shall issue the Stock
underlying such vested Restricted Stock Units to the Grantee on or about the
Date of Termination.  For purposes of this Section 3.2, the terms "Good Reason"
and "Cause" shall have the meanings set forth in the Employment Agreement, or in
the absence of an Employment Agreement, the term "Cause" shall have the meaning
given to it in the Plan, and the term "Good Reason" shall mean (i) a material
reduction in the Grantee's base salary (unless such reduction is part of an
across the board reduction affecting all Company executives with a comparable
title), or (ii) a requirement by the Company to relocate the Grantee to a
location that is greater than 25 miles from the location of the office in which
the Grantee performs his or her duties at the time of such relocation.


3.3.            Termination by Death or Disability.  If the Grantee's employment
by the Company terminates by reason of death or Disability (as defined in the
Plan), the Restricted Stock Units granted hereunder shall immediately vest.


3.4.            Other Termination.  If the Grantee's employment by the Company
is terminated for any reason other than as described in Sections 3.1 through 3.3
above, then all Restricted Stock Units that have not vested prior to the date of
termination of Grantee's employment will be forfeited and the Grantee shall have
no further rights with respect to such Restricted Stock Units.


Section 4.                          Voting Rights and Dividends.  Prior to each
Vesting Date, the Grantee shall be credited with cash dividend equivalents with
respect to the Restricted Stock Units at the time of any payment of dividends to
stockholders on shares of Common Stock in accordance with the terms set forth in
the Plan, and such dividend equivalents shall be paid (in cash, without
interest) to the Grantee when the Restricted Stock Units to which they relate
are settled in accordance with this Agreement.  The Grantee shall not have any
voting rights with respect to the Stock underlying the Restricted Stock Units
prior to the vesting of the Restricted Stock Units and the issuance of the Stock
as set forth in Section 2.  A holder of Distributed Shares shall have full
dividend and voting rights as a holder of Stock.


Section 5.                          Restrictions on Transfer; Change in Control.


5.1.            General Restrictions.  The Restricted Stock Units shall not be
transferable by the Grantee (or his or her personal representative or estate)
other than by will or by the laws of descent and distribution.  The terms of
this Agreement shall be binding on the executors, administrators, heirs and
successors of the Grantee.


2

--------------------------------------------------------------------------------

5.2.            Change in Control.  If Grantee's employment with the Company (or
its successor company) (a) is involuntarily terminated within 12 months
following a Change in Control for any reason other than termination for Cause,
(b) is terminated by the Grantee for Good Reason within 12 months following a
Change in Control, or (c) has terminated by reason of Retirement as of the date
of the Change in Control, all restrictions imposed on the Restricted Stock Units
shall thereupon lapse, the Restricted Stock Units will become free of all
restrictions and become fully vested, and the Company (or its successor company)
shall issue the Stock underlying the Restricted Stock Units to the Grantee on or
about the Date of Termination; provided, however, that if in connection with a
Change in Control, the acquiring corporation (or other successor to the Company
in the Change in Control) does not assume the Restricted Share Units, then the
Restricted Share Units shall vest and be settled in Stock issued to the Grantee
immediately prior to the Change in Control. For purposes of this Section 5.2,
the terms "Good Reason" and "Cause" shall have the meanings set forth in Section
3.2.


Section 6.                          Restrictive Agreement.  As a condition to
the receipt of any Distributed Shares, the Grantee (or his or her legal
representative or estate or any third party transferee), if the Company so
requests, will execute an agreement in form satisfactory to the Company in which
the Grantee or such other recipient of the shares represents that he or she is
purchasing the shares for investment purposes, and not with a view to resale or
distribution.


Section 7.                          Restricted Stock Units Award Subject to
Recoupment Policy. The award of Restricted Stock Units is subject to the
Healthways, Inc. Compensation Recoupment Policy (the "Policy").  The award of
Restricted Stock Units, or any amount traceable to the award of Restricted Stock
Units, shall be subject to the recoupment obligations described in the Policy.


Section 8.                          Adjustment.  In the event of any merger,
reorganization, consolidation, recapitalization, extraordinary cash dividend,
stock dividend, stock split or other change in corporate structure affecting the
Stock, the number of Restricted Stock Units subject to this Agreement shall be
equitably and proportionately adjusted by the Committee in accordance with the
Plan without duplication of Section 4.


Section 9.                          Tax Withholding.  The Company shall have the
right to require the Grantee to remit to the Company an amount necessary to
satisfy any federal, state and local withholding tax requirements attributable
to the vesting and payment of the Restricted Stock Units prior to the delivery
of the Distributed Shares, or may withhold from the Distributed Shares an amount
of Stock having a Fair Market Value equal to such federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.


Section 10.                          Plan.  This Agreement is made under and
subject to the provisions of the Plan, and all of the provisions of the Plan
that do not conflict with this Agreement are also provisions of this Agreement. 
If there is a difference or conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of this Agreement will govern. 
By signing this Agreement, the Grantee confirms that he or she has received a
copy of the Plan.


Section 11.                          Confidentiality, Non-Solicitation and
Non-Compete.  In the event Grantee breaches any of the confidentiality,
non-solicitation or non-compete covenants set forth in the Employment Agreement,
if applicable, the Restricted Stock Units shall immediately thereupon expire and
be forfeited, and the Company shall be entitled to seek other appropriate
remedies it may have available in connection with such breach.


3

--------------------------------------------------------------------------------

Section 12.                          Miscellaneous.


12.1.            Entire Agreement.  This Agreement and the Plan contain the
entire understanding and agreement between the Company and the Grantee
concerning the Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings.  The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.


12.2.            Employment.  By establishing the Plan, granting awards under
the Plan, and entering into this Agreement, the Company does not give the
Grantee any right to continue to be employed by the Company or to be entitled to
any remuneration or benefits not set forth in this Agreement or the Plan.


12.3.            Captions.  The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience.  They do not define,
limit, construe, or describe the scope or intent of the provisions of this
Agreement.


12.4.            Counterparts.  This Agreement may be executed in counterparts,
each of which when signed by the Company and the Grantee will be deemed an
original and all of which together will be deemed the same Agreement.


12.5.            Notice.  All notices required to be given under this Agreement
shall be deemed to be received if delivered or mailed as provided for herein, to
the parties at the following addresses, or to such other address as either party
may provide in writing from time to time.
 
 
To the Company:  
Healthways, Inc.
 
701 Cool Springs Blvd
 
Franklin, Tennessee 37067
   

 
To the Grantee:
PARTICIPANT NAME
(Grantee name and address)
Address on File
 
at Healthways
   



12.6.            Amendment.  Subject to the restrictions contained in the Plan,
the Committee may amend the terms of this Agreement, prospectively or
retroactively, but, subject to Section 8 above, no such amendment shall impair
the rights of the Grantee hereunder without the Grantee's consent.


12.7.            Governing Law.  This Agreement shall be governed and construed
exclusively in accordance with the law of the State of Delaware applicable to
agreements to be performed in the State of Delaware to the extent it may apply.


4

--------------------------------------------------------------------------------

12.8.            Validity; Severability.  If, for any reason, any provision
hereof shall be determined to be invalid or unenforceable, the validity and
effect of the other provisions hereof shall not be affected thereby.  Whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.


12.9.            Interpretation; Resolution of Disputes; Section 409A.


(a)            It is expressly understood that the Committee is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.  Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.


(b)            Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, the settlement of the Restricted Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a "short-term deferral" pursuant to
Section 1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall
be interpreted consistently therewith.  However, under certain circumstances,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code.  Further, notwithstanding
anything herein to the contrary, if at the time of a Participant's termination
of employment with the Company, the Participant is a "specified employee" as
defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant's
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment.  Each payment of Restricted Stock Units (and related
dividend equivalent rights) constitutes a "separate payment" for purposes of
Section 409A of the Code.


5

--------------------------------------------------------------------------------

12.10.            Successors in Interest.  This Agreement shall inure to the
benefit of and be binding upon any successor to the Company.  This Agreement
shall inure to the benefit of the Grantee's legal representative and permitted
assignees.  All obligations imposed upon the Grantee and all rights granted to
the Company under this Agreement shall be binding upon the Grantee's heirs,
executors, administrators, successors and assignees.




[remainder of page intentionally left blank; signature page follows]


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused the Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.




HEALTHWAYS, INC.


By:


Name:
Title:






GRANTEE: PARTICIPANT NAME


Online Grant Acceptance Satisfies
Signature Requirement



 
7




--------------------------------------------------------------------------------


 